275 S.W.3d 291 (2008)
Earlene VIEHLAND, Plaintiff/Appellant,
v.
Joshua MOEHLMANN, Defendant/Respondent.
No. ED 90199.
Missouri Court of Appeals, Eastern District, Division One.
October 7, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 13, 2008.
Application for Transfer Denied February 24, 2009.
*292 Steven M. Glassman, The Glassman Law Firm, P.C., St. Louis, MO, for Appellant.
Daniel E. Wilke, Julia E. Wilke, Wilke & Wilke, P.C., St. Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Earlene Viehland (Plaintiff) sued Joshua Moehlmann (Defendant) to collect damages as a result of injuries she suffered and medical expenses she incurred when Defendant rear-ended Plaintiff in a motor vehicle collision on April 16, 2003. The Circuit Court, Franklin County, Cynthia M. Eckelkamp, J., entered judgment on the jury's verdict in favor of Plaintiff and awarded damages in the amount of $32,000. Plaintiff appealed. Finding no error, we affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).